t c memo united_states tax_court william r and lenore c larsen petitioners v commissioner of internal revenue respondent docket no filed date william r and lenore c larsen pro sese diane l worland for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for and respectively petitioners claim entitlement to dependency_exemptions and child tax_credits claimed on their joint form sec_1040 u s individual_income_tax_return tax returns in addition petitioners seek relief in the nature of a writ of mandamus or a court order compelling respondent to issue individual taxpayer identification numbers itins to petitioners’ five minor children findings_of_fact some of the facts have been stipulated and the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners were residents of indiana petitioners filed joint tax returns for and claiming dependency_exemptions and child tax_credits for their five minor children respondent disallowed the exemptions and credits in the notice_of_deficiency because petitioners did not provide social_security numbers ssns for their five children on the tax returns though they are eligible as u s citizens petitioners’ children have not applied for ssns for personal religious reasons petitioners have sought the issuance of itins for their children in lieu of ssns for a number of years and now in addition to seeking entitlement to the exemptions and credits petitioners request relief from this court through a writ of mandamus to compel the issuance of itins for the children at trial respondent conceded the claimed dependency_exemptions and child tax_credits and petitioners accepted these concessions therefore the only issue before us is whether petitioners are entitled to a writ of mandamus or a court order compelling respondent to issue petitioners’ children itins opinion this court is a court of limited jurisdiction having only such jurisdiction as provided by congress see sec_7442 see also 84_tc_560 72_tc_81 affd without published opinion 688_f2d_815 2d cir with exceptions not germane here in deficiency cases this court’s jurisdiction is generally limited to redetermining deficiencies in income taxes estate_and_gift_taxes and certain specified excise_taxes that are subject_to deficiency procedures see sec_6214 sec_7442 see also estate of meyer v commissioner supra pincite 74_tc_651 loadholt trust v commissioner tcmemo_2000_349 pursuant to sec_6214 our jurisdiction is limited to redetermining the correct amount of the deficiency determined by respondent neither sec_6214 nor any other statute provides this court an independent jurisdictional basis to review the internal revenue service’s refusal to issue an itin if the refusal is irrelevant to the determination_of_a_deficiency because petitioners accepted respondent’s concession of the dependency_exemptions and child tax_credits it is unnecessary to reach the question of whether petitioners’ children are entitled to itins and the court generally does not decide issues that are moot see 126_tc_1 64_tc_589 bullock v commissioner tcmemo_2006_6 affd 206_fedappx_164 3d cir therefore we need not determine petitioners’ childrens’ entitlement to itins as doing so would function primarily as an advisory opinion for future tax years petitioners’ final request is for a writ of mandamus to compel the issuance of itins to their five minor children however u s c sec_1361 grants district courts original jurisdiction of any_action in the nature of mandamus to compel an officer_or_employee of the united_states or agency thereof to perform a duty owed to the plaintiff accordingly we are without jurisdiction to issue a writ of mandamus compelling respondent to issue itins to petitioners’ children to reflect the foregoing decision will be entered for petitioners as to the deficiencies
